DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 1, 2020 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on October 1, 2020.
Claims 5, 10, 19, and 24 are canceled.
Claims 1-4, 6-9, 11-18, and 20-23 are pending.
Claims 1-4, 6-9, 11-18, and 20-23 are examined.
This Office Action is given Paper No. 20210224 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-9, 12-16, 20-21, and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Batra (US 2016/0189276) in view of Busch (US 2015/0304819). 

Claims 1, 14, 20
Batra discloses:
a memory (memory, see [0095]) storing a set of instructions;
at least one processor (processor, see [0095]) configured to execute the set of instructions to:
determine a location of the device (location of the customer device, see [0038, 0044]) within the environment (merchant location, see [0038]) based on a communication between the device and at least one of the plurality of sensors (beacon devices, see [0032-0033]) positioned within the environment, wherein the 
identify an interaction phase (which stage of shopping session, e.g. window shopping session, actively shopping for coffee/cereal/milk, purchase items, see [0039, 0047]) of the user within the environment, the interaction phase being based on a behavior of the user prior to the user entering a checkout area (Express Check-out, see [0048]) of the environment;
determine identification information of the user (customer device identifier, see [0075, 0091]) associated with the device;
access profile information (customer information, see [0059]) associated with the user; 
determine a time period (dynamically detect in real-time when customer deviates from first route, see [0056]) associated with the user at one of the distinct areas within the environment based on the location of the device;
determine the targeted interaction information (next item in shopping list is “coffee”, see [0064], figures 9a-9b) based on the one distinct area (location of customer, see [0063-0064]), the identified interaction phase (at start of shopping session, see [0064]), and the profile information (customer information, see [0059]) associated with the user when the determined time period exceeds the predetermined threshold;
configure the determined targeted information based on a capability of the device (displaying first product and location rather than the complete list and their 
display (display, see [0064], figures 9a-9b) the configured targeted information to the user on the device;
determine additional targeted interaction information (next product to be acquired, see [0070]) associated with the user upon a determination that the user did not complete the purchase;
display (display, see [0070]) the additional targeted information to the user on the device.
Batra does not disclose:
Determine… environment;
Determine… information.
Busch teaches:
determine whether the determined time period exceeds a predetermined threshold (threshold period of time, see [0345]), wherein the threshold is dynamically determined based on at least one of the profile information associated with the user or the location (geographic location, see [0345]) of the device within the environment;
determine whether the user completed a purchase in response to the displayed targeted information (e.g. user is walking around a shopping center and whether user responds to advertisement, response to the content, did user make purchase, accept coupon, see [0359, 0366, 0370-0371]).
Batra discloses determining device location, identifying an interaction phase, accessing profile information, determining targeted information, and displaying the targeted information. Batra does not disclose determining whether a time threshold is exceeded, and whether the user completed a purchase in response to the targeted information. However, Busch teaches determining whether a time threshold is exceeded, and whether the user completed a purchase in response to the targeted information. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the smart shopping list system of Batra with the time threshold and purchase determination of Busch because 1) a need exists for a shopping list to be efficiently displayed on a mobile device (see Batra [0005]); and 2) a need exists for content targeting with mobile devices that provides feedback to the advertisers to help them judge the effectiveness of their targeted content (see Busch [0007]). A time threshold is useful for determining how long a user is at a specific location. A purchase determination is useful for determining whether targeted information was utilized. 

Claim 2
Furthermore, Batra discloses:
the profile information of the user includes information corresponding to a prior location of the user within the environment (merchant location, see [0059]) determined during a prior interaction (purchase history information, see [0059]) with the environment.

Claim 6
Furthermore, Batra discloses:
the at least one processor is configured to access the profile information (customer information, see [0059]) of the user based on the identified interaction phase (which stage of shopping session, e.g. window shopping session, actively shopping for coffee/cereal/milk, purchase items, see [0039, 0047]) of the user within the environment.

Claim 7
Furthermore, Batra discloses:
the at least one processor is configured to determine the location of the device (location of customer device, see [0044]) based on a received identifier of the at least one of the plurality of sensors (beacon devices in different areas of store, e.g. beacon at dairy section vs. checkout vs. exterior, see [0048-0049]).

Claims 8, 15
Furthermore, Batra discloses:
the plurality of sensors positioned within the environment are configured to communicate with the device using a short-range communication protocol (e.g. Bluetooth, 100 foot diameter, see [0032, 0048]). 

Claim 9
Furthermore, Batra discloses:
the targeted interaction information is determined based on a detected movement of the device within the environment (customer shopping for coffee/cereal/milk, see [0047]).

Claim 12
Furthermore, Batra discloses:
the device associated with the user includes a client device (customer mobile phone, see [0042]).

Claim 13
Furthermore, Batra discloses:
the at least one of the plurality of sensors includes a beacon (beacon, see [0032]).

Claims 16, 21
Furthermore, Batra discloses:
determining the location of the user (location of customer device, see [0044]) based on a known location of the sensor (in different communication areas, e.g. Aisle 1, Aisle 3B, see [0044, 0047-0048]) associated with the received sensor identifier.

Claim 23
Furthermore, Batra discloses:
providing the targeted interaction information for display (display, see [0070]) to the user via a client device (customer mobile phone, see [0042]) associated with the user.

Claims 3-4, 11, 17-18, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Batra (US 2016/0189276), in view of Busch (US 2015/0304819), and further in view of Hardy (US 2014/0165094).

Claims 3, 17
Batra in view of Busch discloses the limitations above. Batra in view of Busch does not disclose:
The targeted… environment.
Hardy teaches:
the targeted interaction information is provided for display to the user via a display device (presentation device, e.g. television set, a monitor, a display, see [0022]) present in the environment.
Batra in view of Busch discloses displaying targeted information to a user on a user device. Batra in view of Busch does not disclose displaying the targeted information on a display device. However, Hardy teaches this. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the smart shopping list system of Batra, in view of Busch, with the display device of Hardy because 1) a need exists for a shopping list to be efficiently displayed on a mobile device (see Batra [0005]); 2) a need exists for content targeting with mobile devices that provides feedback to the 

Claims 4, 18
Furthermore, Hardy teaches:
the at least one processor is further configured to execute the set of instructions to determine whether the display device is within a predetermined proximity (within local proximity, see [0025]) to the device associated with the user based on the location of the device.

Claim 11
Batra in view of Busch discloses the limitations above. Batra in view of Busch does not disclose:
The device… tag.
Hardy teaches:
the device associated with the user includes a user tag (tag, see [0060]).
Batra in view of Busch discloses displaying targeted information to a user on a user device. Batra in view of Busch does not disclose the user device includes a tag. However, Hardy teaches this. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the smart shopping list system of Batra, 

Claim 22
Batra in view of Busch discloses the limitations above. Batra in view of Busch does not disclose:
Determining… user;
Providing… device. 
Hardy teaches:
determining that a display device in the environment is within a predetermined proximity (within local proximity, see [0025]) to the user to the determined location of the user; 
providing the targeted interaction information for display to the user via the display device (presentation device, e.g. television set, a monitor, a display, see [0022]).
Batra in view of Busch discloses displaying targeted information to a user on a user device. Batra in view of Busch does not disclose determining the display device is within proximity to the user. However, Hardy teaches this. It would have been obvious to . 

Response to Arguments 
103 arguments
Applicant argues that the prior art does not teach identifying an interaction phase of the user within the environment, wherein the phase is based on behavior prior to entering a checkout area. Applicant also argues that the prior art does not teach determining targeted information based on the distinct area, the identified interaction phase, and the profile information. 
Please see new mapping.

Claim Interpretation
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                                                                                                                                                                                                                              


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.